 Case 2:20-cv-00240-TOR     ECF No. 27   filed 04/27/21   PageID.461 Page 1 of 3




Kimberly A. Kamel, WSBA No. 30041
Maximillian K. Archer, WSBA No. 54081
WITHERSPOON KELLEY
422 W. Riverside Ave., Ste. 1100
Spokane, WA 99201
Telephone: (509) 624-5265
Counsel for Plaintiff/Counter-Defendant VMRD, Inc.

Geana M. Van Dessel, WSBA #35969
Heather C. Yakely, WSBA #28848
Kutak Rock LLP
510 W. Riverside Ave., Suite 800
Spokane, Washington 99201-0506
Telephone: (509) 747-4040
Counsel for Defendants and Defendants/Counter-Claimants

                  UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WASHINGTON

VMRD, INC., a Washington corporation,
                                          NO. 2:20-cv-00240-TOR
                  Plaintiffs,
      v.                                  STIPULATED MOTION TO
                                          DISMISS ALL CLAIMS AND
PIVETDX, INC., a Washington               COUNTERCLAIMS
corporation, SAMPATH SRIKANTH and
DANA SRIKANTH, individually and as
husband and wife, and JOANNA          Without Oral Argument on May
RZEPKA and GRZEGORZ RZEPKA,           27, 2021 at 6:30 p.m.
individually and as husband and wife,

                  Defendants.
       Case 2:20-cv-00240-TOR        ECF No. 27   filed 04/27/21         PageID.462 Page 2 of 3




 1   SAMPATH SRIKANTH and JOANNA
 2
     RZEPKA,

 3                        Counter-Claimants,
 4          v.

 5   VMRD, Inc., a Washington corporation,
 6
                          Counter-Defendant.
 7

 8
            Pursuant to Fed. R. Civ. P. 41 and Local Civil Rule 41, Plaintiff / Counter-
 9

10   Defendant      VMRD,       Inc.,   Defendant/Counter-Claimant                  Joanna        Rzepka,

11   Defendant/Counter-Claimant Sampath Srikanth, Defendant PIVetDx, Inc.,
12
     Defendant Grzegorz Rzepka, and Defendant Dana Srikanth (collectively, the
13

14   "Parties") have amicably resolved all of the claims and counterclaims in this
15   lawsuit by way of a private and confidential settlement executed after mediation.
16
     The Parties therefore stipulate and agree that this lawsuit and all claims and
17

18   counterclaims should be dismissed in their entirety with prejudice and without an
19   award of fees or costs to any party.
20
            The Parties respectfully request that the Court enter the [Proposed]
21

22   Stipulated Order of Dismissal of All Claims and Counterclaims filed herewith.
23          //
24
            //
25

26          //
27
     STIPULATED MOTION TO DISMISS. . . : 1


                                                  422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                  Spokane, Washington 99201-0300        Fax: 509.458.2728
       Case 2:20-cv-00240-TOR        ECF No. 27   filed 04/27/21         PageID.463 Page 3 of 3




 1                 DATED this 27th day of April 2021.
 2
                                        WITHERSPOON • KELLEY
 3

 4                                      s/ Kimberly A. Kamel
                                        Kimberly A. Kamel, WSBA No. 30041
 5                                      Maximillian K. Archer, WSBA No. 54081
 6                                      422 W. Riverside Avenue, Suite 1100
                                        Spokane, Washington 99201
 7                                      Phone: (509) 624-5265 / Fax: (509) 458-2728
 8                                      kak@witherspoonkelley.com
                                        mka@witherspoonkelley.com
 9                                      Counsel for Plaintiff/Counter-Defendant
10

11                                      KUTAK ROCK LLP
12
                                        s/ Geana M. Van Dessel
13                                      Geana M. Van Dessel, WSBA No. 35969
14                                      Heather C. Yakely, WSBA No. 28848
                                        510 W. Riverside Ave., Suite 800
15                                      Spokane, Washington 99201-0506
16                                      Telephone: (509) 747-4040
                                        Geana.VanDessel@KutakRock.com
17                                      Heather.Yakely@KutakRock.com
18                                      Counsel for Defendant Grzegorz Rzepka,
                                        Defendant Dana Srikanth, Defendant PIVetDx,
19                                      Inc. Defendant/Counter-Claimant Joanna Rzepka,
20                                      and Defendant/Counter-Claimant Sampath
                                        Srikanth
21

22

23

24

25

26

27
     STIPULATED MOTION TO DISMISS. . . : 2


                                                  422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                  Spokane, Washington 99201-0300        Fax: 509.458.2728
